Exhibit 10.13

STOCK REDEMPTION AGREEMENT

 

THIS STOCK REDEMPTION AGREEMENT (the “Agreement”) is effective as of December
31, 2011 by and between Western Capital Resources, Inc., a Minnesota corporation
(the “Corporation”), and Mill City Ventures II, LP (the “Shareholder”).

 

W I T N E S S E T H:

 

WHEREAS, the Shareholder is the record owner of an aggregate of 798,000 shares
of common stock of the Corporation (the “Shares”);

 

WHEREAS, the parties hereto desire to have the Corporation redeem the Shares as
provided herein (the “Redemption”); and

 

WHEREAS, the parties desire to enter into this Agreement to define their
respective rights, obligations, duties and remedies pertaining to the
Redemption.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually agreed as follows:

 

A G R E E M E N T:

 

1. Redemption of Shares. The Shareholder agrees to sell and transfer to the
Corporation, and the Corporation hereby agrees to redeem, the Shares and all of
the Shareholder’s respective right, title thereto and interest therein free and
clear of any and all liens, pledges security interests, restrictions of transfer
or encumbrances of any kind or nature (“Encumbrances”). As soon as is
practicable after the date of this Agreement, but in no event later than five
(5) business days thereafter, Shareholder shall deliver to the Corporation a
stock certificate or certificates representing its Shares and execute and
deliver a stock power with respect to the Shares substantially in the form
attached hereto as Exhibit A (the “Stock Power”) assigning the Shares to the
Corporation; provided, however, that if Shareholder is transferring Shares
electronically through DWAC or a DTC participating broker, then no Stock Power
will be required with respect to such Shares. After receipt of the stock
certificates and a Stock Power executed by Shareholder (or electronic transfer
of Shares, as applicable), the Corporation shall cancel the Shareholder’s stock
certificate(s).

 

2. Redemption Consideration. Promptly following the cancellation of
Shareholder’s stock certificate or receipt of electronically transferred Shares,
as applicable, the Corporation will pay the Shareholder for its Shares in an
amount per share equal to $0.15 (the “Consideration”). The Consideration will be
paid in cash by disbursement to the Shareholder from the Corporation’s legal
counsel, Maslon Edelman Borman & Brand, LLP.

 

3. Representations, Warranties and Covenants of the Shareholders. Shareholder
hereby represents, warrants and covenants to the Corporation as follows:

 

 

 



 

(A) Shareholder is the record and beneficial owner of the Shares free and clear
of any and all Encumbrances, and upon delivery of the Shares as contemplated by
this Agreement, the Corporation will receive good and marketable title to the
Shares free and clear of all Encumbrances. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, or other agreement or restriction of any kind or
character to which Shareholder is bound. Shareholder has full legal capacity,
power and authority to transfer the Shares without obtaining the consent or
approval of any other person or governmental authority.

 

(B) Shareholder: (i) has had the opportunity to review all relevant information
about the Corporation, including without limitation all filings which the
Corporation has heretofore made with the United States Securities and Exchange
Commission (the “Commission”), shareholder records, minute books, financial
statements, and any other information which it desired to review in conjunction
with this Agreement; (ii) is experienced and knowledgeable in financial and
business matters, and (iii) is capable of evaluating the merits and risks of
transferring the Shares as contemplated hereunder, including without limitation
any and all business, securities, tax and other risks.

 

(C) Shareholder covenants and agrees that after the date of this Agreement,
Shareholder will not acquire, either in the public markets, through private
purchase, or via any other means, any equity securities of the Corporation.

 

4. Representations and Warranties of the Corporation. The Corporation hereby
represents and warrants to Shareholder that (i) neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will constitute a violation or default under any term or provision of any
contract, commitment, indenture, or other agreement or restriction of any kind
or character to which the Corporation is bound; and (ii) this Agreement has been
duly executed by an authorized representative of the Corporation and, assuming
the valid execution and delivery of the same by the other parties thereto, the
same are valid and binding agreements of the Corporation, enforceable against
the Corporation in accordance with their respective terms, except as may be
limited by customary enforceability exceptions. Furthermore, the Corporation is
current with its reporting obligations under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). The Corporation’s filings made pursuant
to the Exchange Act (collectively, the “SEC Documents”) contain all disclosures
required by the Exchange Act and do not contain any misstatements of material
fact or omit to state a material fact necessary to make the statements made
therein not misleading. The SEC Documents, as of their respective dates, are
available on the Commission’s EDGAR system.

 

5. Mutual Release. The Corporation and the Shareholder (for purposes of this
Section, each a “Releasing Party”), for themselves and on behalf of its agents,
representatives, successors and assigns, and companies that the Releasing Party
directly or indirectly controls (collectively, the “Related Parties”), do hereby
release, acquit and forever discharge the other party to this Agreement and each
of their past and present associates, owners, stockholders, members, affiliates,
subsidiaries, parents, predecessors, successors, heirs, assigns, agents,
directors, officers, partners, employees, insurers, representatives,
accountants, counsel and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all past, present or future
claims, demands, actions, causes of action, losses, damages, costs, expenses
(including reasonable attorneys’ fees and costs) and liabilities of whatever
nature, whether known or unknown, anticipated or unanticipated, suspected or
unsuspected, accrued or to accrue in the future, at law or in equity, which
arose or occurred at any time through and including the effective date of this
Agreement. It is the intention of the parties that this release is, and may be
pled as a full and complete defense to any and all actions, causes of action,
suits, proceedings, and claims whether asserted or unasserted, known or unknown,
which the Corporation or the Shareholder or their respective Related Parties
had, have or may have against each other, from the beginning of time to the date
hereof; provided, however, that nothing contained herein shall operate to
release any liabilities or obligations of the parties arising under this
Agreement.

 

2

 



  

6. General Provisions.

 

(A) Parties and Assignment. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective successors and assigns.

 

(B) Counterparts; Facsimile Signatures. For the convenience of the parties and
to facilitate the execution of this Agreement, this Agreement may be executed in
counterparts and each such executed counterpart shall be deemed to be an
original instrument. This Agreement may be executed by one or more of the
parties by electronically-transmitted signature and all parties agree that the
reproduction of signatures by way of electronically-transmitted device will be
treated as though such reproductions were executed originals.

 

(C) Headings. The headings of sections and subsections hereunder are for
convenience and reference only, and shall not be deemed a part of this
Agreement.

 

(D) Waiver; Remedies. No delay or failure on the part of any party hereto to
exercise any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power, or privilege hereunder operate as a waiver of any other right, power, or
privilege hereunder, nor shall any single or partial exercise of any right,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege hereunder.

 

(E) Integration. This Agreement sets forth the parties' final and entire
agreement with respect to the Redemption and supersedes any and all prior
understandings and agreements. This Agreement shall not be modified or amended
in any fashion except by an instrument in writing signed by the parties hereto.

 

(F) No Third Party Beneficiaries. This Agreement is not intended to confer upon
any person other than the parties hereto any rights or remedies hereunder.

 

(G) Severability. If any provision of this Agreement shall be held by any court
of competent jurisdiction to be illegal, invalid or unenforceable, such
provision shall be construed and enforced as if it had been more narrowly drawn
so as not to be illegal, invalid or unenforceable, and such illegality,
invalidity or unenforceability shall have no effect upon and shall not impair
the enforceability of any other provision of this Agreement.

 



3

 

 

 

(H) Survival of Representations and Obligations. All representations,
warranties, covenants and agreements of the parties contained in this Agreement,
or in any instrument, certificate, exhibit or other writing provided for in it,
shall survive the execution of this Agreement and the consummation of the
transactions contemplated herein.

 

(I) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota (without regard to principles
of conflicts of laws contained therein) applicable to contracts made and to be
performed within such State. Each of the parties hereby irrevocably consents and
agrees that any legal or equitable action or proceeding arising under or in
connection with this Agreement shall be brought in the federal or state courts
located in Hennepin County in the State of Minnesota.

 

(J) Further Assurances. Each party to this Agreement will, on or any time after
the effective date of this Agreement, execute and deliver to any other party
such further documents or instruments, and take such further actions, as may
reasonably be requested by such other party to effect the purposes hereof and
the transactions contemplated hereby.

 

(K) Representation. In connection with this Agreement, the Corporation was
represented by the law firm Maslon Edelman Borman & Brand, LLP (“Maslon”). In
the past, and in presently in unrelated matters, Maslon has served as legal
counsel to the Corporation and to certain of the Shareholders. All of the
parties to this Agreement agree to waive any actual or potential conflict of
interest that has arisen or may arise in connection with Maslon’s preparation of
this Agreement and the transactions contemplated hereby. Furthermore, the
parties acknowledge and agree that in the event there is a dispute between the
parties relating to this Agreement, Maslon will not represent any of the parties
in such dispute.

 

[THE FOLLOWING PAGE IS THE SIGNATURE PAGE]

 



4

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

WESTERN CAPITAL RESOURCES, INC.:

                       

By:



/s/ John Quandahl           John Quandahl           Chief Executive Officer    
                       

SHAREHOLDER:



    MILL CITY VENTURES II, LP                                   By: /s/ Joseph
A. Geraci, II             Joseph A. Geraci, II             Manager of Mill City
Advisors, LLC             (General Partner)    



 



 

 

  

EXHIBIT A



STOCK POWER



 

The Undersigned, __________________, pursuant to that certain Redemption
Agreement by and among the undersigned and Western Capital Resources, Inc., a
Minnesota corporation (the “Corporation”), does hereby assign, transfer and
convey unto the Corporation, effective as of _________________, a total of
___________ shares of common stock of the Corporation (collectively, the
“Redeemed Shares”) legally and beneficially owned by the undersigned and
standing in the name of the undersigned on the books of said Corporation,
represented by Stock Certificate No.(s). _____________________________________
and does hereby irrevocably constitute and appoint
___________________________________________ as his true and lawful
attorney-in-fact, with full power of substitution and re-substitution in the
premises, to transfer the Redeemed Shares on the books of the Corporation.

 

Dated:                                 Signature              

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[MEDALLION GUARANTEE REQUIRED]



 

 

 

